The Honorable Shane Broadway State Senator 201 Southeast Second Street Bryant, AR 72022
Dear Senator Broadway:
I am writing in response to your request for an opinion on the following matter:
  Where a request for a document, or a family of documents which are required by statute or regulation to exist, and such documents do not exist, does the record custodian have to respond to the request (stating such non-existence) or can the FOI request simply go unanswered on a rationale that since there are no such documents, there is no requirement in the FOIA to reveal such non-existence?
RESPONSE
Because a response to your question would necessarily involve my interpretation of currently-effective statutory language that is the subject of ongoing litigation, I must decline to respond. This office has a long-standing policy against the issuance of opinions on matters that are the subject of pending litigation. The case to which I refer isGerald L. Brumley v. Larry Williams, Individually and in his capacity asGarland County Judge, Garland County Circuit Court, Case No. CV 2004-1352-III. This case addresses the same issue that you have presented in your request for an opinion. For this reason, it would be inappropriate for me to respond.
My policy of declining to address issues that are the subject of litigation is based primarily upon the separation of powers doctrine. Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. Any answer to these questions must be provided in a judicial forum. Accordingly, I must not address these issues at this time.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JMD/cyh